DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is written in response to the arguments filed on May 17, 2022
 Claims 21-24, 27-30, 33-36, 39, 42-43, 46-47, and 50-52 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Subject Matter Eligibility:
Claims 21-24, 27-30, 33-36, 39, 42-43, 46-47, and 50-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 
Regarding Claim 21:
For Step 21, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a statistical….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…generating a plurality…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…modifying….” The modifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “monitoring…”  The limitation monitoring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “facilitating …” The facilitating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processors, non-transitory computer-readable storage medium, “storing a first set….,” “engagement server,” “storing a second set...,” “model profiles…,” “statistical model…,” “direct communication channel,” and “devices. “

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 
The “receiving… a first set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… a second set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving new interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Here the “receiving… a first set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving… a second set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving new interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 21, recites further limitations such as “interaction data…using a tag or an API associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “data is received…,” and “devices.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 23:
Claim 23, which incorporates the rejection of claim 21, recites further limitations such as “associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “devices,” and “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 24:
Claim 24, which incorporates the rejection of claim 21, recites further limitations such as “generated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 27:
For Step 27, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a statistical….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…generating a model…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…modifying….” The modifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “monitoring…”  The selecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “facilitating …” The facilitating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processors, non-transitory computer-readable storage medium, “storing …” “engagement server,” “storing,” “model profile…,” “statistical model…,” “direct communication channel,” and “devices. “

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “receiving… a first set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… a second set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving new interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Here the “receiving… a first set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Here the “receiving… a second set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving new interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 28:
Claim 28, which incorporates the rejection of claim 27, recites further limitations such as “interaction data…using a tag or an API associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “data is received…,” and a device.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 29:
Claim 29, which incorporates the rejection of claim 27, recites further limitations such as “associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “devices, and “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 
Regarding Claim 30:
Claim 30, which incorporates the rejection of claim 27, recites further limitations such as “calculated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 33
For Step 33, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a statistical….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…generating a model…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…modifying….” The modifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “monitoring…”  The selecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “facilitating …” The facilitating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processors, non-transitory computer-readable storage medium, “storing… one or more…,” “engagement server,” “storing,” “receiving current interaction,” ‘model profile…,” “statistical model…,”  “direct communication channel,” and “devices. “

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “receiving… a first set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… a second set of interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving new interaction…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Here the “receiving… a first set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving… a second set of interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving new interaction…”  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 34:
Claim 34, which incorporates the rejection of claim 33, recites further limitations such as “interaction data…using a tag or an API associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “data is received…,” and a device.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 35:
Claim 35, which incorporates the rejection of claim 33, recites further limitations such as “associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: “devices,” and “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

Regarding Claim 36:
Claim 36, which incorporates the rejection of claim 33, recites further limitations such as “calculated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: “statistical model.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 39:
Claim 39, which incorporates the rejection of claim 21, recites further limitations such as “modifying the one…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 42:
Claim 42, which incorporates the rejection of claim 21, recites further limitations such as “monitoring..” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: “devices.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 43:
Claim 43, which incorporates the rejection of claim 27, recites further limitations such as “modifying...” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 46:
Claim 46, which incorporates the rejection of claim 27, recites further limitations such as “monitoring...” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: “devices.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 47:
Claim 47, which incorporates the rejection of claim 33, recites further limitations such as “modifying...” that are part of the abstract idea and do not amount to an inventive concept. 
There are no additional elements recited in this claim that amount to an integration of
the judicial exception into a practical application or significantly more than the judicial
exception. Therefore, the claim is not eligible.

Regarding Claim 50:
Claim 50, which incorporates the rejection of claim 33, recites further limitations such as “monitoring...” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: “devices.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 51:
Claim 51, which incorporates the rejection of claim 21, recites further limitations such as “generating...” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: “engagement server.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 52:
Claim 52, which incorporates the rejection of claim 27, recites further limitations such as “generating...” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: “engagement server.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-24, 27, 29-30, 33, 35-36, 39, 43-44, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freishtat et al. (US 7, 526,439 B2, hereinafter referred to as Freishtat), in view of Wold et al. (US 2009/0164171 A1, hereinafter referred to as Wold), and further in view of Harynuk et al. (US 2012/0259609 A1, hereinafter referred to as Harynuk).

As to claim 21, Freishtat teaches a system, comprising:
   one or more data processors (see col. 7, lines 54-60, wherein Examiner interprets the enterprise server to include a processor); and
   a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including:
storing, by an engagement server, one or more engagement rules used to determine a time to facilitate an engagement between a user device and an agent device, wherein engagement rules are associated with conditions (see Fig. 5, element 505; col. 4, lines 17-39…; col. 7, lines 57-67…engagement engine; col. 8, line 24-32… rules of engagement…; col. 12, lines 46-67 to col. 13, lines 1-5 and lines 22-33, wherein Examiner interprets the appropriate rule set is then selected from the matching rules 505 and the matching engine also dynamically changes the matching rules based on various factors, such as sales successes or changing market conditions to teach the limitations);
        receiving and storing a first set of interaction data at the engagement server, wherein the first set of interaction data indicative of a first set of users' interaction with a webpage  (see col. 4, lines 65-67, available data collected from the browser's interaction with the enterprise's website that is then passed to the system about the nature of the sales opportunity itself; col. 7, lines 58-67 to col. 8, lines 1-8…As the customer is browsing the enterprise's website, the enterprise monitors the activities or session information of the customer 200…);
        receiving and storing a second set of interaction data at the engagement server, the second set of interaction data indicative of a second set of users' interaction with the webpage, wherein the first set of interaction data is generated by a second third-party data provider  (see col. 4, lines 65-67, available data collected from the browser's interaction with the enterprise's website that is then passed to the system about the nature of the sales opportunity itself; col. 7, lines 58-67 to col. 8, lines 1-8…As the customer is browsing the enterprise's website, the enterprise monitors the activities or session information of the customer 200…; col. 9, lines 50-52…customer’s navigation
through the enterprise's website or can take the customer to a third party website…; col. 10, lines 3-9…collects and organizes in the caching database 225 and the best practices database 232 external materials such as…any kind of information whether provided from third parties);
      receiving new interaction data associated with a particular user device, the new interaction data indicative of a particular user's interaction with the webpage, wherein the new interaction data is ongoing (see col. 4, lines 65-67, available data collected from the browser's interaction with the enterprise's website that is then passed to the system about the nature of the sales opportunity itself; col. 7, lines 58-67 to col. 8, lines 1-8 ... As the customer is browsing the enterprise's website, the enterprise monitors the activities or session information of the customer 200...);
        modifying the one or more engagement rules using the statistical model and the new interaction data, and wherein the modified one or more engagement rules facilitate an opportune time for an engagement between the particular user device and an agent device (see Fig. 5, element 505; col. 13, lines 22-33, wherein Examiner interprets to change the matching rules, introduce new rules, or reweigh existing rules for the matching engine and the matching engine also dynamically changes the matching rules based on various factors, such as sales successes or changing market conditions to teach the limitations);
          determining that the new interaction data corresponding to the particular user device satisfies a condition for engagement associated with a modified engagement rule (see col.7, lines 59-67…As the customer is browsing the enterprise's website, the enterprise monitors the activities or session information of the customer 200; col. 13, lines 1-2, the appropriate rule set is then selected from the matching rules 505); and 
           dynamically facilitating an engagement between in response to determining that the condition for engagement associated with the modified engagement rule has been satisfied, wherein dynamically facilitating the engagement between the particular user device and the agent device includes establishing a direct communications between the particular user device and the agent device (see col. 4, lines 17-24 and 31-39, col. 13, lines 6-33, wherein Examiner interprets the matching is dynamically performed by weighing customer information, session information, and SA profile information according to the rule set, and each qualified SA is given a matching score. The SA profiles are continually updated by the system to provide the most current information for the ExSACT matching engine…the matching engine also dynamically changes the matching rules based on various factors, such as sales successes or changing market conditions to teach the limitations).
However, Freishtat fails to explicitly teach:
generating a statistical model by correlating parameters from the first set of interaction data with the second set of interaction data using principle component analysis.
However, Wold, in combination with Freishtat, teaches:
generating a statistical model by correlating parameters from the first set of interaction data with the second set of interaction data using principle component analysis (see paragraphs [0011]… principal component analysis (PCA)…; [0072], model-generation module for generating models based on the collected data according to a multivariate statistical analysis, wherein using the broadest reasonable interpretation, Examiner interprets the multivariate statistical analysis as principle component analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Freishtat to add “a multivariate statistical analysis “to Freishtat’s system as taught by Wold above.  The modification would have been obvious because one of ordinary skill would be motivated to have the real-time analysis of data performed easily, as suggested by Wold (paragraph [0069]).
However, Freishtat and Wold fail to explicitly teach:
wherein generating the statistical model includes generating one or more loading vectors that express the orientation of a model plane in a dimensional space that is based on the first set of interaction data and the second set of interaction data.
Harynuk, in combination with Freishtat and Wold, teaches:
wherein generating the statistical model includes generating one or more loading vectors that express the orientation of a model plane in a dimensional space that is based on the first set of interaction data and the second set of interaction data
(paragraph [0072] …PCA generates a mathematical model to describe the variability in a set of data. The scores on each PC (principal component) are the inner product from the matrix multiplication of the loadings vector for a given principal component
with the vector containing all of the variables measured for a given sample…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Freishtat and Wold to add “loading vectors “to the combination system of Freishtat and Wold, as taught by Wold above.  The modification would have been obvious because one of ordinary skill would be motivated to efficiently determine the optimal number of variables to use the statistical model, as suggested by Harynuk (paragraph [0064]).



As to claim 23, which include the rejection of claim 21, Wold teaches wherein the 

user devices are associated with a plurality of users and the statistical model (see paragraph [0072], model-generation module for generating models based on the collected data according to a multivariate statistical analysis, wherein using the broadest reasonable interpretation, Examiner interprets the multivariate statistical analysis as principle component analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Freishtat to add “a multivariate statistical analysis “to Freishtat’s system as taught by Wold above.  The modification would have been obvious because one of ordinary skill would be motivated to have the real-time analysis of data performed easily, as suggested by Wold (paragraph [0069]).

As to claim 24, which include the rejection of claim 21, Freishtat teaches third parties data but fails to explicitly teach wherein the statistical model is generated using the third party data.
However, Wold, in combination with Freishtat, teaches wherein the statistical model is generated using the third party data (see paragraph [0072], model-generation module for generating models based on the collected data according to a multivariate statistical analysis, wherein using the broadest reasonable interpretation, Examiner interprets the collected data as the third party data).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Freishtat to add “a multivariate statistical analysis “to Freishtat’s system as taught by Wold above.  The modification would have been obvious because one of ordinary skill would be motivated to have the real-time analysis of data performed easily, as suggested by Wold (paragraph [0069]).

Claim 27 recites substantially the same functionalities recited in claim 21, and is directed to a method that is performed by the system of claim 21.  Therefore, claim 27 is rejected for the same reasons as applied to claim 21 above.

Claim 29 recites substantially the same functionalities recited in claim 23, and is directed to a method that is performed by the system of claim 23.  Therefore, claim 29 is rejected for the same reasons as applied to claim 23 above.

Claim 30 recites substantially the same functionalities recited in claim 24, and is directed to a method that is performed by the system of claim 24.  Therefore, claim 30 is rejected for the same reasons as applied to claim 24 above.

Claim 33 recites substantially the same functionalities recited in claim 27, and is
directed to a computer-program product tangibly embodied in a non-transitory machine-readable storage medium that performs the method of claim 27.  Therefore, claim 33 is
rejected for the same reasons as applied to claim 27 above.

Claim 35 recites substantially the same functionalities recited in claim 23, and is directed to a computer-program product.  Therefore, claim 35 is rejected for the same reasons as applied to claim 23 above.
Claim 36 recites substantially the same functionalities recited in claim 24, and is directed to a computer-program product.  Therefore, claim 36 is rejected for the same reasons as applied to claim 24 above.

As to claim 39, which include the rejection of claim 21, Freishtat teaches, wherein modifying the one or more engagement rules further includes using the model profile (see Fig. 5, element 505; col. 13, lines 22-33, wherein Examiner interprets to change the matching rules, introduce new rules, or reweigh existing rules for the matching engine and the matching engine also dynamically changes the matching rules based on various factors, such as sales successes or changing market conditions to teach the limitations).

Claim 47 recites substantially the same functionalities recited in claim 39, and is directed to a computer-program product.  Therefore, claim 47 is rejected for the same reasons as applied to claim 39 above.

As to claim 51, which include the rejection of claim 21, Freishtat teaches wherein the operations further include:
generating a plurality of model profiles, the plurality of model profiles being
associated with a plurality of user devices, wherein a model profile represents expected actions of a default user associated with a device, wherein the engagement server determines engagement decisions according to a default user profile, and wherein the plurality of model profiles are constantly updated as interaction data is received (see col. 9, lines 5-28 ... The SA's profile information is continually updated by the system. Based on the profile information of the currently available SAs, customer information (if available), and session information, the matching engine creates an ordered list of available SAs best suited to assist the customer. The matching is done in a variety of enterprise- and system-specified ways, as explained in more detail below. The list of SAs is sent from the matching engine to the queue control 210. The queue control receives the lists of matched SAs for all opportunities and establishes and updates a customer queue for each available SA).

Claim 52 recites substantially the same functionalities recited in claim 27, and is directed to a method that is performed by the system of claim 27.  Therefore, claim 52 is rejected for the same reasons as applied to claim 27 above.

 Claims 22, 28, 34, 42, 46, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freishtat et al. (US 7, 526,439 B2, hereinafter referred to as Freishtat), in view of Wold et al. (US 2009/0164171 A1, hereinafter referred to as Wold), and further in view of Onyon et al. (US 2005/0102257 A1, hereinafter referred to as Onyon). 

As to claim 22, which include the rejection of claim 21, Freishtat and Wold fail to explicitly teach wherein the first set of interaction data is received using a tag or an API associated with a device.
Onyon teaches wherein the first set of interaction data is received using a tag or an API associated with a device (see paragraph [0054], communicating with such applications, including use of associated application programming interfaces or API's. Information about the interaction, including the nature of the interaction and the data interacted with, is provided to agent interface 440).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Freishtat and Wold to add “an API “ to the combination system of Freishtat and Wold as taught by Onyon above.  The modification would have been obvious because one of ordinary skill would be motivated to enable a user to automate the process of determining the importance of personal information on the user's devices based on characteristics of the user's interactions with such information, as suggested by Onyon (paragraph [0012]).

Claim 28 recites substantially the same functionalities recited in claim 22, and is directed to a method that is performed by the system of claim 22.  Therefore, claim 28 is rejected for the same reasons as applied to claim 22 above.

Claim 34 recites substantially the same functionalities recited in claim 22, and is directed to a computer-program product.  Therefore, claim 35 is rejected for the same reasons as applied to claim 22 above.

As to claim 42, which include the rejection of claim 21, Onyon teaches monitoring the plurality of user devices associated with the user using a tag or an API (see paragraph [0054], communicating with such applications, including use of associated application programming interfaces or API's. Information about the interaction, including the nature of the interaction and the data interacted with, is provided to agent interface 440).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Freishtat and Wold to add “an API “ to the combination system of Freishtat and Wold as taught by Onyon above.  The modification would have been obvious because one of ordinary skill would be motivated to enable a user to automate the process of determining the importance of personal information on the user's devices based on characteristics of the user's interactions with such information, as suggested by Onyon (paragraph [0012]).

As to claim 46, which include the rejection of claim 27, Onyon teaches monitoring the plurality of user devices associated with the user a tag or an API (see paragraph [0054], communicating with such applications, including use of associated application programming interfaces or API's. Information about the interaction, including the nature of the interaction and the data interacted with, is provided to agent interface 440).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Freishtat and Wold by adding “a statistical model “ to the combination system of Freishtat and Wold as taught by Onyon above.  The modification would have been obvious because one of ordinary skill would be motivated to enable a user to automate the process of determining the importance of personal information on the user's devices based on characteristics of the user's interactions with such information, as suggested by Onyon (paragraph [0012]).

As to claim 50, which include the rejection of claim 33, Onyon teaches wherein monitoring the plurality of user devices using a tag or an API (see paragraph [0054], communicating with such applications, including use of associated application programming interfaces or API's. Information about the interaction, including the nature of the interaction and the data interacted with, is provided to agent interface 440).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Freishtat and Wold to add “an API “ to the combination system of Freishtat and Wold as taught by Onyon above.  The modification would have been obvious because one of ordinary skill would be motivated to enable a user to automate the process of determining the importance of personal information on the user's devices based on characteristics of the user's interactions with such information, as suggested by Onyon (paragraph [0012]).

Response to Applicant’s arguments
The Applicant’s arguments for prior arts filed on 05/17//2022 have been fully considered but are not persuasive and partially moot in view of new ground(s) of rejection.  
Claim Rejections - 35 U.S.C. § 101 
Applicant respectfully asserts that amended claims satisfy all of the requirements of 35 U.S.C. § 101.

Examiner’s response:
Examiner respectfully disagrees.  Amended claims do not satisfy all of the requirements of 35 U.S.C. § 101.  Therefore, the withdrawal of the rejection under 35 U.S.C. §101 is
respectfully respected.   

Claim Rejections - 35 U.S. C § 103
Applicant respectfully asserts that the cited art of record, individually or in any combination, does not disclose or suggest each and every limitation of the amended claims. Accordingly, withdrawal of the rejection under 35 U.S.C. § 103(a) is respectfully requested.

Examiner’s response:
Examiner respectfully disagrees.  Freishtat, Wold (new ground(s) of rejection) and Harynuk et al. (US 2012/0259609 A1, hereinafter referred to as Harynuk) disclose or suggest each and every limitation of the amended claims.
Therefore, the rejection under 35 U.S.C. § 103(a) is maintained.

Conclusion	
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122  

                                                                                                                                                                                        /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122